Opinion issued November 29, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00483-CV



TEXAS I BUY HOUSES, INC. D/B/A SWIFT INVESTMENTS, INC.,
Appellant

V.

ESKINDER DESTA, Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 856052



MEMORANDUM OPINION	Appellant Texas I Buy Houses, Inc. d/b/a Swift Investments, Inc. has neither
established indigence, nor paid or made arrangements to pay the clerk's fee for
preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk's record
filed due to appellant's fault).  After being notified that this appeal was subject to
dismissal, appellant Texas I Buy Houses, Inc. d/b/a Swift Investments, Inc. did not
adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee.  All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.